DETAILED ACTION
This Office Action is in response to an application filed on November 12, 2019, in which claims 1 through 22 are pending, and ready for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 20, 2020 was filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Objections
Claim 22 is objected to because of the following informalities:

Claim 22 does not end with a period.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claims 1 and 11 each recite, “the end-user”.  
There is insufficient antecedent basis for this limitation/element in the claim(s).  

Claims 2-10 and 12-22 are each dependent upon either claim 1 or 11, and are therefore rejected under the same rationale.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.  


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weight, et al., U.S. Pub. No. 2019/0220858 (hereinafter referred to as Weight).  

With regard to claim 1, Weight discloses partitioning a private key of an account into a first part and a second part, using a processor (Weight, [0206]; [0209]; reference discloses private key splitting, which is partitioning); delivering the first part to a user of the account via a network (Weight, [0209]; [0212]; reference discloses receiving private key component from customer device); storing the second part on a first server in association with information about the end-user (Weight, [0209]; [0211]; [0226]; reference discloses user information associated with stored key component(s)); receiving the first part from the user via the network (Weight, [0228]; [0233]; “optionally, the customer device 102 may store one of the N private keys (or key components) locally and would only distribute N-1 private keys (or key components) to N-1 respective vault systems”); reconstructing the private key of the account using the first part and the second part (Weight, [0231]; [0235]); performing the blockchain transaction using the account and the reconstructed private key (Weight, [0145]; [0206]; [0236]; [0272]; disclosed transaction on distributed ledger is blockchain transaction; reference discloses cryptocurrency accounts and transactions, and sweeping transactions that may be used to restore a customer account).  

With regard to claim 11, Weight discloses a non-transitory computer-readable medium containing instructions that cause a processor to perform a Weight, [0276]) of performing a blockchain transaction on a blockchain (Weight, [0145]; [0206]; [0236]; [0272]), the method comprising: partitioning a private key of an account into a first part and a second part (Weight, [0206]; [0209]; reference discloses private key splitting, which is partitioning); delivering the first part to a user of the account via a network (Weight, [0209]; [0212]; reference discloses receiving private key component from customer device); storing the second part on a first server in association with information about the end-user (Weight, [0209]; [0211]; [0226]; reference discloses user information associated with stored key component(s)); receiving the first part from the user via the network (Weight, [0228]; [0233]; “optionally, the customer device 102 may store one of the N private keys (or key components) locally and would only distribute N-1 private keys (or key components) to N-1 respective vault systems”); reconstructing the private key of the account using the first part and the second part (Weight, [0231]; [0235]); performing the blockchain transaction using the account and the reconstructed private key (Weight, [0145]; [0206]; [0236]; [0272]; disclosed transaction on distributed ledger is blockchain transaction; reference discloses cryptocurrency accounts and transactions, and sweeping transactions that may be used to restore a customer account).  

Allowable Subject Matter
Claims 2-10 and 12-22 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if applicant supra.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 





/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
September 11, 2021